DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
A Reply was filed 10 November 2021.  Claims 1, 3-4, and 6-11 are pending.  Claims 3-4, 6-7, and 9-11 are withdrawn.  Thus, claims 1 and 8 are further reviewed.

Claim Rejections - 35 USC § 112(b)
Claims 1 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 8
The phrase “due to reaction with corrosion products” is unclear.  It is unclear as to what reacts with corrosion products.
Claim 1
The phrase “producing low solubility compounds having a lower solubility than those of nickel oxide and cobalt oxide due to reaction with corrosion products in the nuclear reactor” is unclear.  As best understood, the phrase is unrelated to the step of 

Claim Rejections - 35 USC § 102
Claims 1 and 8, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa (US 2006/0050833).
Ichikawa teaches injecting TiO2 into a reactor coolant (reactor cooling water).  For example, note paragraphs [0016-0017, 0020-0021, 0042, 0056, 0061, 0067, 0069, 0075, and 0084].  The TiO2 would inherently be applied to a surface of a fuel rod of a fuel assembly, which is located in the reactor coolant [0021, 0042, 0067, and 0084].  The reactor coolant contains over 0.2 ppb Ni ion [0028].  
Thus, the TiO2 would inherently act to produce low solubility compounds (e.g., NiTiO3) due to reaction thereof with corrosion products (e.g., nickel oxide) in the coolant.  The low solubility compounds would have lower solubility than those of nickel oxide and cobalt oxide.  
As indicated by Applicant, Ichikawa’s TiO2 compound would act to produce low solubility compounds (e.g., NiTiO3) due to reaction thereof with corrosion products in the nuclear reactor.  Like Applicant, Ichikawa applies TiO2 to reactor coolant of a nuclear reactor that has fuel rods.  The coolant contains over 0.2 ppb Ni ion.  Since Ichikawa operates in the same manner as Applicant, Ichikawa would produce the same result.  

Claim Rejections - 35 USC § 103
Claims 1 and 8, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Tetsuo (JP 2006-153607) as applied to claim 2 above, and further in view of Ichikawa (US 2006/0050833).
Tetsuo discloses applying a compound containing TiO2 to a surface of a fuel rod.  For example, note paragraphs 0002, 0008, 00014, 0015, 00017, 00019, 0028, and 0031.  
The skilled artisan would understand that the Ni ion concentration in nuclear reactor cooling water can vary, necessarily amounting to certain concentrations obviously more favorable in light of the specific reactor’s current state.  For example, Ichikawa shows that it is well known in the art to use cooling water that contains over 0.2 ppb Ni ion (e.g., [0028]).  
Modification of Tetsuo to have employed a cooling water that contains over 0.2 ppb Ni ion to meet a reactor’s current state, as suggested by Ichikawa, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.  As indicated by Applicant, the TiO2 compound would act to produce low solubility compounds due to reaction thereof with corrosion products (e.g., nickel oxide) in the coolant.

Claims 1 and 8, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Hettiarachchi (US 5,818,893) in view of Ichikawa (US 2006/0050833).
2.  It is inherent that at least some TiO2 would be applied to a surface of a fuel rod located in the reactor coolant.  
The skilled artisan would understand that the Ni ion concentration in nuclear reactor cooling water can vary, necessarily amounting to certain concentrations obviously more favorable in light of the specific reactor’s current state.  For example, Ichikawa shows that it is well known in the art to use cooling water that contains over 0.2 ppb Ni ion (e.g., [0028]).  
Modification of Hettiarachchi to have employed a cooling water that contains over 0.2 ppb Ni ion to meet a reactor’s current state, as suggested by Ichikawa, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.  As indicated by Applicant, the TiO2 compound would act to produce low solubility compounds due to reaction thereof with corrosion products (e.g., nickel oxide) in the coolant.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  The arguments do not specifically state how the recited subject matter overcomes the applied references.  Applicant has not explained why the applied prior art would not produce the substantially same result. 


Applicant refers to paragraph 0028 of Ichikawa.  However, said paragraph strengthens the rejections.  Said paragraph confirms Ichikawa’s desire for reactor coolant to have a nickel ion concentration greater than 0.2 ppb.  The “fuel material” mentioned in said paragraph is nuclear fuel that can fission [0015].  Also, Ti is not a noble metal.  Furthermore, a fuel rod (cladding) is recognized in the art as a structural member.  For evidence thereof note paragraph [0043] of Friedrich (US 2014/0086377).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646